DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a FINAL office action in response to the Applicant’s supplemental response filed 7 December 2020, which is deemed to replace the Applicant’s original response filed 1 December 2020.
Claim 30 has been cancelled.
The 112(a) rejections of claim 30 has been overcome by amendments.
Claims 34-46 have been added.
Claims 20, 24, 28, 29, and 31-46 are currently pending and have been examined.

Novelty/Non-Obviousness
Claims 41, 43, and 44 allowed over the prior art of record, however remain rejected under 35 USC 101.

Claims 39 and 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Applicant is advised that should claims 41 and 44 be found allowable, claim 44 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they 
In this case, claim 41 states:
The system of claim 24, wherein the system includes a user interface that permits an administrator to reconfigure the size of the common geofence, and a time period defining the common window, wherein the method includes receiving through the user interface a first administrator input to reduce the size of the common geofence so that a number of stops determined to define the common cluster of stops by being included within the common geofence is reduced based on the first administrator input and further so that a number of routes defining the limited set of candidate routes is reduced based on the first administrator input, wherein the method includes receiving through the user interface a second administrator input to reduce the time period of the common time window so that a number of stops determined to define the common cluster of stops by being included within the common time window is reduced based on the second administrator input and further so that a number of routes defining the limited set of candidate routes is reduced based on the second administrator input.
Claim 44 states:
The system of claim 41, wherein the system includes a user interface that permits an administrator to reconfigure a size of the common geofence, and a time period defining the common window, wherein the method includes receiving through the user interface a first administrator input to reduce the size of the common geofence 
As shown and emphasized here, the Applicant’s claim 44 is a duplicate claim of the depended upon claim 41, with the exception of the language of dependency, and the language of an administrator reconfiguring a size of the common geofence or reconfigure the size of the common geofence.

Response to Arguments
Applicant's arguments filed 7 December 2020 with regards to the previous 112a rejections have been fully considered but they are not persuasive.

With respect to the claim 30, the Applicant argues on pages 82 and 83 of their response, “The Examiner asserts lack of possession with respect to claim 30-33 with respect to ‘examining a larger set of possible routes to identify from the larger set of possible routes a reduced set of candidate routes.’ The Examiner will s: examining data of a larger set of delivery orders to identify from the data of the larger set of deliver orders a limited set of candidate routes defined by data of a reduced set of delivery orders; scoring respective ones of the limited set of candidate routes; and selecting a highest scoring candidate route of the set of candidate routes as the optimized vehicle delivery route; wherein the examining data of the larger set of delivery orders to identify from the data of the larger set of deliver orders a limited set of candidate routes has included applying geofence processing and time window processing…” (Emphasis added).  With respect to this recitation, the Applicant has referenced, “examining data of a larger set of delivery orders to identify from the data of the larger set of deliver orders a limited set of candidate routes defined by data of a reduced set of delivery orders,” which is, as noted in the previous and current rejection, similarly recited in claims 31-33.  The Applicant has failed to provide a written description that would convey to one skilled in the art that they were in possession of the claimed invention at the time of filing.  In particular the Applicant has failed to provide a written description for examining a larger set of possible routes to identify from the larger set of possible routes a reduced set of candidate routes.  Upon review of the Applicant’s originally filed written description, the Examiner is unable to find this claim element, either 

With further reference to Fig. 3, geofence 402 can be established to identify clusters of stops. Geofence 402 in one embodiment can define a spatial area and can be e.g. circular, square, oval or any other shape. If two or more stops fit within an area of a geofence 402 system 130 can determine that the stops form a cluster of stops, and can include such determined 
As shown here, at no point in this disclosure has the Applicant disclosed examining data of a larger set of delivery orders to identify from the data of the larger set of deliver orders a limited set of candidate routes defined by data of a reduced set of delivery orders. Third, with regards to the Applicant’s argument with regards to the disclosure not needing to be verbatim of the claim language, the Examiner does not dispute this fact.  However, MPEP 2163.02 states, “Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing The subject matter of the claim need not be described literally (i.e., using the same terms or in haec verba) in order for the disclosure to satisfy the description requirement. If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application. This conclusion will result in the rejection of the claims affected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C.112, first paragraph - description requirement, or denial of the benefit of the filing date of a previously filed application, as appropriate.”  As shown here, thought the newly amended claim language need not be described literally in the written description to satisfy the written description requirement, it does need to describe the claimed invention.  In this case, the Applicant has failed to provide a written description for examining data of a larger set of delivery orders to identify from the data of the larger set of deliver orders a limited set of candidate routes defined by data of a reduced set of delivery orders.  Fourth, with respect to the Applicant’s request to advise the Applicant if the written 
The Applicant continues on page 84 of their response, “As argued herein, the Examiner has not practiced compact prosecution by presentment of information which would enable the applicant to traverse rejections made of record. One example is the Examiner presenting, after multiple rounds of prosecution with the term ‘geofence’ presented for Examination, the Examiner asserting that the term was subject to a special broad construction without describing the metes and bound of the broad construction. In a proper rejection for lack of possession, the Examiner is to ‘suggest amendments to the claims which can be supported by the application’s written description’. MPEP 2163.04.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the previous rejection.  It is noted that the Examiner did not reject any of the Applicant’s claims under 35 USC 112(a) for reciting “geofence,” or for failing to set out the metes and bounds of a “geofence.”  As the Applicant’s argument does not reference any rejection or statement within the previous Non-Final Rejection mailed 1 October 2020, the Examiner finds this argument not persuasive.
The Applicant continues on pages 84 and 85 of their response, “For compliance with MPEP 2163.04 the Examiner must suggest amendments to the claims which the Examiner regards are supported by applicant’s specification. See MPEP 2163. The Examiner is respectfully requested to suggest amendments to the claims 
The Applicant continues on page 85 of their response, “The Examiner has not presented a prima facie case satisfying requirements for support of a lack of possession rejection. A prima facie rejection will provide ‘reasons why a person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed.’ MPEP 2163.04 The Examiner’s rejection consists merely of (i) referencing claim elements, (ii) referencing areas of applicant’s specification, and (iii) presenting the summary conclusion, without (A) Identify the claim limitation(s) at issue; and (B) Establish a prima facie case by providing reasons why a person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed. A general allegation of "unpredictability in the art" is not a sufficient reason to support a rejection for lack of adequate written description. A simple statement such as "Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘____’ in the application as filed." may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported. See Hyatt v. Dudas, 492 F.3d 1365, 1370, 83 USPQ2d 1373, 1376 (Fed. Cir. 2007) (holding that "[MPEP] § 2163.04 [subsection] (I)(B) as written is a lawful formulation of .

Applicant's arguments filed 7 December 2020 claim 20 and the limitations of generating a limited set of candidate routes, evaluating of the limited set of candidate routes, and wherein generating the limited set of candidate routes has  have been fully considered but they are not persuasive.

With respect to claim 20, the Applicant argues on page 94 of their response, “However, the applicant is unable to discern e.g. what elements of Ellison are regarded to correspond to ‘generating a limited set of candidate routes’ what elements of Ellison are regarded to be associated to ‘evaluating of the limited set of candidate routes’ and what elements are regarded to have satisfied the claim elements ‘wherein generating the limited set of candidate routes has included processing the order information for the plurality of package delivery orders to identify a cluster of stops that comprises the first stop associated to the first order and the second stop associated to the second order’. The Examiner merely states that all of the claim elements are covered because based on the Examiner’s assertion: ‘Ellison in the relied on section describes determining routes for one or more vehicles wherein the routes including stops are multiple pickup stops and multiple drop-off stops and wherein the routes are optimized.’ However, the mere assertion that ‘the routes are optimized’ does not address the particularly recited claim elements now recited in claim 20. Whereas the actual claim elements of claim 20 recite elements of ‘generating a limited set of candidate routes and evaluating of the limited set of candidate routes’, the Examiner has attempted to address elements other than the actually recited claim elements. The Examiner has merely alleged: ‘the routes are optimized’. However, the Examiner determination of whether the one or more items can be picked up at one of the one or more pick-up locations and delivered to one of the one or more delivery locations within the time frame/window may be made. In some embodiments, a determination of whether pick up of the item from the retailer, or other designated location (e.g., local store/distribution center) may be made, for example, during normal pick-up/delivery times, on a planned and/or previously scheduled route. Whereas, in some embodiments, a determination of whether pick up of the item from the retailer, or other designated location (e.g., local store/distribution center) may be made on an re-configured route while, for example, maintaining existing item delivery constraints. Similarly, in some embodiments, a determination of whether delivery of the item may be made, for example, during normal pick-up/delivery times, on a planned and/or previously scheduled route. And, in some embodiments, a determination of whether delivery of the item may be made on a re-configured route while, for example, maintaining existing item delivery constraints.” (Emphasis added).  As shown and emphasized here, Ellison has disclosed a processor determining if a items can be picked up from one or more pickup locations and delivered to one or more delivery locations using previously scheduled routes, planned routes, or a reconfigured route.  As such, Ellison has disclosed generating a set of delivery routes based on orders received and evaluating them to determine if they are acceptable for deliveries.  Ellison continues in paragraph 77, “As such, as shown in operation 410, carrier/transporter computing entity 100 (e.g., in communication with a user computing entity 110, a payment computing entity 115, a retailer computing entity 120, a social media computing entity 125, or the like), may include means, such as processor 205 or the like, for determining whether the one or more items can be picked up at one of the one or more pick-up locations and delivered to one of the one or more delivery locations within the time frame/window. In some embodiments, the carrier/transporter computing entity 100 may include means to receive information indicative of, or in some embodiments, identify the one or more pick-up locations based on the one or more delivery locations. For example, each of the one or more pick-up locations may be local retailer locations, warehouses, storage facilities or the A carrier/transporter may consider time-in-transit information from each fulfillment center or drop-ship location to different geographic areas (e.g., zip codes, cities, states, regions, etc.) and/or logistics zones as described in detail herein.” (Emphasis added).  As shown and emphasized here, Ellison has further disclosed evaluating routes by evaluating pickup locations and destinations for a delivery in accordance with a time window and using logistic zones.  Ellison continues in paragraph 78, “In various embodiments, the dynamic data may include data for prospective shipments and may include a ship date, one or more pick-up locations (e.g., an origin address), one or more delivery locations (e.g., a destination address), time frame/window and/or a service level. Using this information, a carrier/transporter may determine whether the prospective shipment could be synchronized with one or more shipments already forecasted for delivery to one of the one or more delivery locations or nearby locations. For example, in various embodiments, delivery address profiles may be established. The delivery address profile data may link a particular address to other nearby addresses (e.g., a close residential address, same neighborhood, commercial addresses within the same building, an apartment complex, duplex, along the same route, etc.). This linking may relate to a service point, which identifies where a service provider may stop to service one or more addresses. For The determination may be based on one or more available delivery vehicles, available delivery routes, and available pick-up times. In some embodiments, the determination may be made by calculating and/or determining if at least one vehicle and at least one route can be utilized to pick up one or more items at one of the one or more pick-up locations and deliver the one or more items to one of the one or more delivery locations within the time frame/window. In other embodiments, depending on the time/frame window, independent determinations may be made whether at least one vehicle may be utilized to pick up one or more items at one of the one or more pick-up locations within a particular time frame/window (e.g., the same day as the request) and whether at least one vehicle may be utilized to deliver the one or more items at one of the one or more delivery locations within the time frame/window.” (Emphasis added).  As shown and emphasized here, Ellison has disclosed evaluating deliveries by considering available vehicles, routes, and pickup times; wherein this information is evaluated with a delivery time window in order to determine if a route and vehicle is capable of doing a requested delivery.  Ellison continues in paragraph 83, “Once the determination has been made, purchase of one or more items made, etc., the carrier/transporter computing entity 100 may then implement the time compressed/sensitive delivery. In some embodiments, the carrier/transporter computing entity 100 may be configured for utilizing the logistics zones to facilitate pick-up and/or delivery of items. For example, exemplary embodiments may utilize the logistics zones to determine an optional travel route for each of one or more available vehicles on a delivery route to coordinate pick-up and/or delivery of items in the logistics zones. In addition, exemplary embodiments may determine the planned travel miles for available routes, the planned travel time for each route, as well as other suitable shipping data. The carrier/transporter computing entity 100 may further be configured generating a planned travel route (or "planned route") for pick-up and/or delivery of items within the logistics zones based in part on a determined trace order of the logistics zones specifying a sequential order in which to travel within the logistics zones in response to determining a shortest travel path. While any method of route selection and/or optimization may be used to implement the process herein, the operations below will be exemplified with reference to logistics zones, which are further described in detail in U.S. application Ser. No. 13/964,766 entitled "Methods, Apparatuses, and Computer Program Products for Generating Logistics Zones" filed on Aug. 12, 2013, and is hereby incorporated by reference.” (Emphasis added).  As shown and emphasized here, Ellison has disclosed evaluating logistic zones in order to determine a route for the delivery.  In addition, Ellison continues in paragraph 86, “In some embodiments, the carrier/transporter computing entity 100 may be configured for calculating new routes for delivery vehicles and, in some embodiments, drivers, using, for example, same-day/time-compressed logistics zones, real-time telematics data and/or synchronized delivery system (SDS) information. As is shown in operation 425, the carrier/transporter computing entity 100 (e.g., in communication with a user computing entity 110, a payment computing entity 115, a retailer computing entity 120, a social media computing entity 125, or the like), as shown in operation 415, may include means, such as processor 205 or the like, for, in an instance in which a single delivery driver and single delivery route is needed, optimizing, altering, or re-configuring a planned route such that the single delivery driver operating on the single delivery route is able to pick up one or more items at one of the one or more pick-up locations and deliver the one or more items to one of the one or more delivery locations within the time frame/window. As described above, in some embodiments, the carrier/transporter computing entity 100 may be configured to utilize the logistics zones to determine an optional travel route to coordinate pick-up and/or delivery of items in the logistics zones, and then, subsequently, in some embodiments, determine the planned travel miles and/or planned travel time for each route, and finally, in some embodiments, generate a travel route for pick-up and/or delivery of items within the logistics zones, for example, specifying a sequential order in which to travel within the logistics zones in response to determining a shortest travel path.” (Emphasis added).  As shown and emphasized here, Ellison has disclosed optimizing, altering, or re-configuring a planned route in order to complete deliveries from multiple pickup locations to multiple destinations within a time 
The Applicant continues on page 94 of their response, “Later in claim 20 the applicant recites elements in further detail in relation to how the generating of a limited set of candidate routes is performed. Claim 20 recites: ‘wherein generating the limited set of candidate routes has included processing the order information for the plurality of package delivery orders to identify a cluster of stops that comprises the first stop associated to the first order and the second stop associated to the second order, wherein identifying the cluster of stops that comprises the first stop associated to the first order and the second stop associated to the second order has included using geofence processing, and time describe determining routes for one or more vehicles, wherein the routes include stops are multiple pick-up stops, and multiple drop off stops, and wherein the routes are optimized. Additionally, see at least paragraphs 77, 78, 79, 82, 83, 84, and 86 which describe determining routes for the deliveries using the processed order information).” (Emphasis added).  As shown and emphasized here, the Examiner provided a written explanation describing why Ellison was cited as teaching this element, including providing the specific portions of the reference, as well as an additional summary of the cited portions of the reference.  The Examiner notes that the rejection continued, “wherein identifying the cluster of stops that comprises the first stop associated to 
The Applicant continues on pages 94 and 95 of their response, “For clarity of the record, the Examiner is respectfully requested to indicate in Table I below the precise section of Ellison regarded to correspond to the specifically recited claim .


Applicant's arguments filed 7 December 2020 with respect to claim 20 and the geofence being used to define a common cluster of stops have been fully considered but they are not persuasive.

With respect to claim 20, the Applicant argues on page 103 of their response, “The applicant respectfully notes that the Examiner has not considered the actual claim elements that are actually recited including the elements of ‘wherein according to the geofence processing the first stop associated to the first order and the second stop associated to the second order have been determined to define a common cluster of stops by being included within a common geofence’. Rather, the 
With regards to the Applicant’s arguments on pages 103-107 of their response with respect to the teaching of Ellison and how it failed to teach, “wherein according to the geofence processing the first stop associated to the first order and the second stop associated to the second order have been determined to define a common cluster of stops by being included within a common geofence,” the Examiner finds the Applicant’s arguments not persuasive.  First, it is noted that the Applicant has argued that Ellison does not disclose the following claim limitations, “wherein according to the geofence processing the first stop associated to the first order and the second stop associated to the second order have been determined to define a common cluster of stops by being included within a common geofence.”  Second, with respect to this limitation, it is noted that as shown and emphasized above with respect to the Applicant’s previous argument with regards to generating a limited set of candidate routes and selecting the optimized package delivery route from carrier/transporter computing entity 100 (e.g., in communication with a user computing entity 110, a payment computing entity 115, a retailer computing entity 120, a social media computing entity 125, or the like), for determining whether the one or more items can be picked up at one of the one or more pick-up locations and delivered to one of the one or more delivery locations within the time frame/window. In some embodiments, the carrier/transporter computing entity 100 may include means to receive information indicative of, or in some embodiments, identify the one or more pick-up locations based on the one or more delivery locations. For example, each of the one or more pick-up locations may be local retailer locations, warehouses, storage facilities or the like, each identified based on a proximity to one of the one or more delivery locations. As will be understood by those skilled in the art, many online merchants have multiple fulfillment centers or drop-ship locations distributed throughout a geographic area from which an order may be fulfilled. A carrier/transporter may consider time-in-transit information from each fulfillment center or drop-ship location to different geographic areas (e.g., zip codes, cities, states, regions, etc.) and/or logistics zones as described in detail herein.” (Emphasis added).  As shown and emphasized here, Ellison has further disclosed evaluating routes by evaluating pickup locations and destinations for a delivery in accordance with a time window and using logistic zones, wherein the pickup locations are in a geographic area, and the destinations are in a geographic area.  Ellison continues in paragraph 78, “In various embodiments, the dynamic data may include data for prospective shipments and may include a ship date, one or more pick-up locations (e.g., an origin address), one or more delivery locations (e.g., a destination address), time frame/window and/or a service level. Using this may determine whether the prospective shipment could be synchronized with one or more shipments already forecasted for delivery to one of the one or more delivery locations or nearby locations. For example, in various embodiments, delivery address profiles may be established. The delivery address profile data may link a particular address to other nearby addresses (e.g., a close residential address, same neighborhood, commercial addresses within the same building, an apartment complex, duplex, along the same route, etc.). This linking may relate to a service point, which identifies where a service provider may stop to service one or more addresses. For example, a service provider may make a single stop (e.g., at a service point) to make deliveries to multiple address (or a single address) such as an apartment complex or shopping mall.”  As shown and emphasized here, Ellison has disclosed the determining multiple shipments that are being delivered to multiple nearby delivery destinations, and identifying a shipment route/plan for the delivery to the destinations.  Ellison continues in paragraph 83, “Once the determination has been made, purchase of one or more items made, etc., the carrier/transporter computing entity 100 may then implement the time compressed/sensitive delivery. In some embodiments, the carrier/transporter computing entity 100 may be configured for utilizing the logistics zones to facilitate pick-up and/or delivery of items. For example, exemplary embodiments may utilize the logistics zones to determine an optional travel route for each of one or more available vehicles on a delivery route to coordinate pick-up and/or delivery of items in the logistics zones. In addition, The carrier/transporter computing entity 100 may further be configured generating a planned travel route (or "planned route") for pick-up and/or delivery of items within the logistics zones based in part on a determined trace order of the logistics zones specifying a sequential order in which to travel within the logistics zones in response to determining a shortest travel path. While any method of route selection and/or optimization may be used to implement the process herein, the operations below will be exemplified with reference to logistics zones, which are further described in detail in U.S. application Ser. No. 13/964,766 entitled "Methods, Apparatuses, and Computer Program Products for Generating Logistics Zones" filed on Aug. 12, 2013, and is hereby incorporated by reference.” (Emphasis added).  As shown and emphasized here, Ellison has disclosed evaluating logistic zones in order to determine a route for the delivery, wherein the logistic zones are used to coordinate pickup and delivery for a plurality of deliveries in said zones.  Notably, these logistic zones are geographical regions (see paragraph 97 and figure 12) where deliveries are picked up and dropped off. Additionally, Ellison continues in paragraph 86, “In some embodiments, the carrier/transporter computing entity 100 may be configured for calculating new routes for delivery vehicles and, in some embodiments, drivers, using, for example, same-day/time-compressed logistics zones, real-time telematics data and/or synchronized delivery system (SDS) information. As is shown in operation 425, the carrier/transporter computing entity 100 (e.g., in a single delivery driver and single delivery route is needed, optimizing, altering, or re-configuring a planned route such that the single delivery driver operating on the single delivery route is able to pick up one or more items at one of the one or more pick-up locations and deliver the one or more items to one of the one or more delivery locations within the time frame/window. As described above, in some embodiments, the carrier/transporter computing entity 100 may be configured to utilize the logistics zones to determine an optional travel route to coordinate pick-up and/or delivery of items in the logistics zones, and then, subsequently, in some embodiments, determine the planned travel miles and/or planned travel time for each route, and finally, in some embodiments, generate a travel route for pick-up and/or delivery of items within the logistics zones, for example, specifying a sequential order in which to travel within the logistics zones in response to determining a shortest travel path.” (Emphasis added).  As shown and emphasized here, Ellison has disclosed optimizing, altering, or re-configuring a planned route in order to complete deliveries from multiple pickup locations to multiple destinations within a time window, and wherein the system uses logistic zones to determine the travel route.  As Ellison has disclosed determining a route for multiple deliveries, wherein the route includes multiple pickup locations and multiple destinations, and wherein the destinations are near each other in the same 
The Applicant additionally argues on page 106 of their response, “If the Examiner maintains the rejection the Examiner is respectfully requested to explain why the logistics zones such as the small street segment logistics zones 55, 57, 59, 61, 63, 65, 67, 69, 71 depicted in Fig. 12 above have any connection whatsoever to ‘wherein according to the geofence processing the first stop associated to the first order and the second stop associated to the second order have been determined to define a common cluster of stops by being included within a common geofence’ in the context as recited in claim 20.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the grounds of the previous and current rejection.  It is noted that the Examiner has not cited figure 12 of Ellison as disclosing the Applicant’s claim element.  Additionally, the Examiner notes that the Applicant’s argument with regards to figure 12 ignores the Examiner’s actual rejection, citation, and quotations to other portions of Ellison that are relied upon to teach the argued claim element.  As the Applicant has argued that different embodiments don’t teach the Applicant’s claim element, and has disregarded the actual citations to other embodiments of Ellison by the Examiner, the Examiner finds the Applicant’s argument not persuasive.
The Applicant continues on page 107 of their response, “For clarity of the record, the Examiner is respectfully requested to indicate in Table II below the precise section of Ellison regarded to correspond to the specifically recited claim element. .

Applicant's arguments filed 7 December 2020 with regards to Ellison disclosing a plurality of merchants have been fully considered but they are not persuasive.

With respect to claim 28, the Applicant argues on page 110 of their response, “The Examiner has characterized Ellison as teaching a ‘system receiving order information from a plurality of sellers, wherein the order information is for orders In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Notably, the Applicant appears to be arguing that Ellison does not disclose a plurality of merchants, however the Examiner notes the claim 28 states, “obtaining order information for a plurality of package delivery orders, wherein the order information includes one or more package pickup stop and one or more package drop off stop, wherein the obtaining order information for a plurality of package delivery orders includes obtaining a first set of package delivery orders from a first enterprise entity that collects package delivery orders, and a second set of package delivery orders from a second enterprise entity that collects package delivery orders so that determining an optimized package delivery route for a vehicle using the order information includes processing the first set of package delivery orders and the second set of package delivery orders.”  At no point in the Applicant’s claim 28 has the Applicant claimed multiple merchants, and thus the Applicant’s argument remains moot as being irrelevant to the claimed invention.  Third, with regards to Ellison, Ellison states in paragraph 3, “In some embodiments, a method may be provided comprising receiving an electronic notification, the electronic notification indicative of a prospective shipment of one or more items, the electronic notification comprising (1) one or more pick-up locations, each indicative of a location that the one or more items are available for pick-up, (2) one or more delivery locations, each indicative of a location at which the one or more items may be delivered, and (3) a time window, determining whether the one or more items can be picked up at one of the one or more pick-up locations and delivered to one of the one or more of delivery locations within the time window based on one or more of available delivery vehicles, available delivery drivers, planned routes, physical vehicle capacity, planned sort capabilities, available meet points, and available pick-up times, and in an instance in which it is determined that the one or more items can be picked up at one of the one or more pick-up locations and delivered to one of the one or more delivery locations within the time window, providing an affirmative response to the electronic notification, the affirmative response indicating that the one or more items can be picked up at one of the one or more pick-up locations and delivered to one of the one or more delivery locations within the time window.”  (Emphasis added).  As shown and emphasized here, Ellison explicitly shows obtaining delivery orders that includes one or more package pickup stops and one or more package drop off stops.  Additionally, Ellison states in paragraph 76, “Once the electronic message/notification is received, a determination of whether the one or more items can be picked up at one of the one or more pick-up locations and delivered to one of the one or more delivery locations within the time frame/window may be made. In some embodiments, a determination of whether pick up of the item from the retailer, or other designated location (e.g., local store/distribution center) may be made, for example, during normal pick-up/delivery times, on a planned and/or previously scheduled route.” (Emphasis added).  Ellison continues in paragraph 77, “As such, as shown in operation 410, carrier/transporter computing entity 100 (e.g., in communication with a user computing entity 110, a payment computing entity 115, a retailer computing entity 120, a social media computing entity 125, or the like), may include means, such as processor 205 or the like, for determining whether the one or more items can be picked up at one of the one or more pick-up locations and delivered to one of the one or more delivery locations within the time frame/window. In some embodiments, the carrier/transporter computing entity 100 may include means to receive information indicative of, or in some embodiments, identify the one or more pick-up locations based on the one or more delivery locations. For example, each of the one or more pick-up locations may be local retailer locations, warehouses, storage facilities or the like, each identified based on a proximity to one of the one or more delivery locations. As will be understood by those skilled in the art, many online merchants have multiple fulfillment centers or drop-ship locations distributed throughout a geographic area from which an order may be fulfilled.” (Emphasis added).  As shown and emphasized here, Ellison has explicitly shown receiving a plurality of delivery orders, which include one or more package pickup stop and one or more package drop off stops.  Additionally, as shown and emphasized here, Ellison has explicitly shown that multiple pickup stops can occur, wherein each pickup stop is a retailer, warehouse, storage facility, or the like.  Thus, contrary to the Applicant’s assertion, Ellison does disclose a system receiving order information from a plurality of sellers, wherein the order information is for orders that need to be delivered to multiple customers at multiple destinations.  As the Applicant has failed to argue the claim elements themselves in view of the cited prior art, and the Examiner has shown that the cited prior art does teach the claimed invention, the Examiner maintains that this rejection is proper.

Applicant's arguments filed 7 December 2020 claim 29 and the teaching of the prior art have been fully considered but they are not persuasive.

With respect to claim 29, the Applicant argues on page 114 and 115 of their response, “The Examiner in rejecting the claim did not cite any specific elements 
“With respect to claim 29, Ellison teaches:
Obtaining from a first enterprise entity that collects package delivery orders of first customers a first set of package delivery orders, the obtaining being performed by an intelligent computing node based 
Wherein the intelligent computing node based system is in communication with a first enterprise entity computing node based system operated by the first enterprise entity that collects package delivery orders of the first customers, the first enterprise entity computing node based system sending the first set of package delivery orders to the intelligent computing node based system (See at least paragraphs 3, 71, 74, and 76-79 which describe a carrier system communicating with retailers’ computers to receive order and delivery information).
Storing in the data repository associated to the intelligent computing node based system information of the first set of package delivery orders of the first customers (See at least paragraphs 69, 71, 73, 75, 77, 78, 79, 100, and 104 which describe receiving order information from entities and storing it in the carrier system).
Obtaining from a second enterprise entity that collects package delivery orders a second set of package delivery orders of second customers (See at least paragraphs 3, 71, 74, and 76-79 which describe a system receiving order information from a plurality of sellers, wherein the order 
Wherein the intelligent computing node based system is in communication with a second enterprise entity computing node based system operated by the second enterprise entity that collects package delivery orders of the second customers, the second enterprise entity computing node based system sending the second set of the package delivery orders to the intelligent computing node based system (See at least paragraphs 3, 71, 74, and 76-79 which describe a carrier system communicating with retailers’ computers to receive order and delivery information).
Storing in the data repository associated to the intelligent computing node based system information of the second set of package delivery orders of the second customers (See at least paragraphs 69, 71, 73, 75, 77, 78, 79, 100, and 104 which describe receiving order information from entities and storing it in the carrier system).
Determining an optimized package delivery route for a vehicle using order information of the first set of package delivery orders and the second set of package delivery orders (See at least paragraphs 4, 6, 7, 77, 78, 79, 82, 83, 84, and 86 which describe determining routes for one or more vehicles, wherein the routes include stops are multiple pick-up stops, and multiple drop off stops).
Wherein the optimized package delivery route includes a first stop associated to a first order of the first set of package delivery orders and a second stop associated to a second order of the second set of package delivery orders; wherein the determining the optimized delivery route includes examining the first set of package delivery orders obtained from the first enterprise entity that collects package delivery orders of the first customers; wherein the determining the optimized package delivery route includes examining the second set of package delivery orders obtained from the second enterprise entity that collects package delivery orders of the second customers; wherein the determining the optimized package delivery route includes identifying as the optimized package delivery route a package delivery route having a first stop and a second stop; wherein the first stop is a stop of a first order from the first set of package delivery orders obtained from the first enterprise entity that collects package delivery orders of the first customers; wherein the second stop is a stop of a second order from the second set of package delivery orders obtained from the second enterprise entity that collects package delivery orders of the second customers (See at least paragraphs 4, 6, 7, 77, 78, 79, 82, 83, 84, and 86 which describe determining routes for one or more vehicles, wherein the routes include multiple pick-up stops and multiple drop off stops, wherein the stops are associated with a pickup stops for items for delivery, and drop off stops for dropping off deliveries to customers).”
As shown here, the Examiner specifically identified the claim elements, specifically identified the reference cited, specifically identified the portions of the reference that are pertinent to the claim element, and provided an explanation for why these elements teach the claim elements.  Thus, contrary to the Applicant’s argument, the Examiner did not reference unspecified claim elements, nor has the Examiner left the Applicant to speculate as to the meaning of the rejection.  In this case, claim 29 was rejected under 35 USC 102(a)(1), and the rejection in the Non-Final Office Action specifically laid out the exact claim elements and the portions of the reference Ellison that teaches the claimed elements.  The Applicant’s argument has not refuted any of these specifically cited teachings of Ellison, but instead appears to take issue with the formatting of the Examiner’s rejection.  As the Examiner has specifically rejected the specific claimed elements, and provided the specific reference and portion of the reference that teaches the claim elements, and provided an explanation of the cited portions, the Examiner maintains that the previous rejection satisfied the requirements of 37 CFR 1.104 and that the rejection was proper.
The Applicant continues on pages 116 and 117 of their response, “However, in the Non-Final action the Examiner declined to answer the substance of applicant’s traversal on the grounds that the last two sentences of Ellison [0077] render incongruous and foreclose the Examiner’s interpretation that Ellison [0077]. Because the Examiner has refused to answer the substance of applicant’s traversal, the Examiner has acknowledged that the applicant’s position is correct and the Examiner cannot now take the position that Ellison ‘describe a In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Notably, the Applicant appears to be arguing that Ellison does not disclose a plurality of merchants, however the Examiner notes the claim 29 states, “obtaining from a first enterprise entity that collects package delivery orders of first customers a first set of package delivery orders, the obtaining being performed by an intelligent computing node based system having an associated data repository…  obtaining from a second enterprise entity that collects package delivery orders a second set of package delivery orders of second customers.”  At no point in the Applicant’s claim 29 has the Applicant claimed multiple merchants, and thus the Applicant’s argument remains moot as being irrelevant to the claimed invention.  Third, with regards to Ellison, Ellison states in paragraph 3, “In some embodiments, a method may be provided comprising receiving an electronic notification, the electronic notification indicative of a prospective shipment of one or more items, the electronic notification comprising (1) one or more pick-up locations, each indicative of a location that the one or more items are available for pick-up, (2) one or more delivery locations, each indicative of a location at which the one or more items may be delivered, and (3) a time window, determining whether the one or more items can be picked up at one of the one or more pick-up locations and delivered to one of the one or more of delivery locations within the time window based on one or more of available delivery vehicles, available delivery drivers, planned routes, physical vehicle capacity, planned sort capabilities, available meet points, and available pick-up times, and in an instance in which it is determined that the one or more items can be picked up at one of the one or more pick-up locations and delivered to one of the one or more delivery locations within the time window, providing an affirmative response to the electronic notification, the affirmative response indicating that the one or more items can be picked up at one of the one or more pick-up locations and delivered to one of the one or more delivery locations within the time window.”  (Emphasis added).  As shown and emphasized here, Ellison explicitly shows obtaining delivery orders that includes one or more package pickup stops and one or more package drop off stops.  Additionally, Ellison states in paragraph 76, “Once the electronic message/notification is received, a determination of whether the one or more items can be picked up at one of the one or more pick-up locations and delivered to one of the one or more delivery locations within the time frame/window may be made. In some embodiments, a determination of whether pick up of the item from the retailer, or other designated location (e.g., local store/distribution center) may be made, for example, during normal pick-up/delivery times, on a planned and/or previously scheduled route.” (Emphasis added).  Ellison continues in paragraph 77, “As such, as shown in operation 410, carrier/transporter computing entity 100 (e.g., in communication with a user computing entity 110, a payment computing entity 115, a retailer computing entity 120, a social media computing entity 125, or the like), may include means, such as processor 205 or the like, for determining whether the one or more items can be picked up at one of the one or more pick-up locations and delivered to one of the one or more delivery locations within the time frame/window. In some embodiments, the carrier/transporter computing entity 100 may include means to receive information indicative of, or in some embodiments, identify the one or more pick-up locations based on the one or more delivery locations. For example, each of the one or more pick-up locations may be local retailer locations, warehouses, storage facilities or the like, each identified based on a proximity to one of the one or more delivery locations. As will be understood by those skilled in the art, many online merchants have multiple fulfillment centers or drop-ship locations distributed throughout a geographic area from which an order may be fulfilled.” (Emphasis added).  As shown and emphasized here, Ellison has explicitly shown receiving a plurality of delivery orders, which include one or more package pickup stop and one or more package drop off stops.  Additionally, as shown and emphasized here, Ellison has explicitly shown that multiple pickup stops can occur, wherein each pickup stop is a retailer, warehouse, storage facility, or the like.  Thus, contrary to the Applicant’s assertion, Ellison does disclose a system receiving order information from a plurality of sellers, wherein the order information is for orders that need to be delivered to multiple customers at multiple destinations.  As the Applicant has failed to argue the claim elements themselves in view of the cited prior art, and the Examiner has shown that the cited prior art does teach the claimed invention, the Examiner maintains that this rejection is proper.

Applicant's arguments filed 7 December 2020 with regards to claim 40 have been fully considered but they are not persuasive.

With respect to claim 40, the Applicant argues on page 118 of their response, “Regarding new claim 40, new claim 40 includes recitations of ‘wherein the method includes iteratively performing the obtaining, the determining, and the sending during performance of a current delivery route so that the during performance a current package delivery route an updated version of the optimized package delivery route is iteratively determined by the determining and iteratively sent by the sending, and which optimized package delivery route is iteratively updated by the determining, wherein the iteratively performing the obtaining includes iteratively obtaining order information of orders resulting from a promotion process, wherein the promotion process includes (a) examining data of a history repository having package order history data of a plurality of users; (b) predicting based on the examining that a first user will present a first user order having a certain stop and a certain associated delivery time; (c) predicting based on the examining that a second user will present a second user order having a particular stop and a particular associated delivery time; (d) identifying that the certain stop is proximate the particular stop and that the certain delivery time has a common time period with the particular delivery time; (e) in response to the identifying transmitting to the first user and the second user notifications configured to increase the likelihood of the first user and the second user presenting, respectively, the first use order and the second user order’ based on prior claim 26 which recited ‘(a) examining .

Applicant's arguments filed 7 December 2020 with regards to the 101 rejection have been fully considered but they are not persuasive.

With regards to the claims, the Applicant argues on pages 127 and 128 of their response, “The Examiner asserts that the base claims fall into the “Mental Processes” grouping and the “Certain Methods of Organizing human Activity” grouping. The MPEP 2106.04(a)(s) states “The courts have used the phrase ‘methods of organizing human activity’ to describe concepts relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people, social activities, and human behavior; satisfying or avoiding a legal obligation; advertising, marketing, and sales activities or behaviors; and managing human mental activity”. Because the claims to not relate to “interpersonal and intrapersonal activities” they do not relate to “methods of organizing human activity”. Further because the claims recite a method that cannot practically be performed by the human mind, they do not recite mental processes. See January 2019 IEG Guidelines Example 37. “In particular the claim step of determining the amount of use...is not practically performed in the human mind...” Example 37, p. 3, 2019 IEG Guidelines.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of their claimed invention, and the grounds of the previous rejection.  First, the Examiner notes that the Applicant has failed to identify which claim the Applicant is referring to with this argument, or even a specific rejection in the previous Non-Final Rejection mailed 1 October 2020.  Instead, the Applicant has merely alleged claims in the Applicant’s current submission do not recite “Mental Processes” or “Certain Methods of Organizing Human Activity.”  As the For example, the “determining step” now requires action by a processor that cannot be practically applied in the mind. . In particular, the claimed step of determining the amount of use of each icon by tracking how much memory has been allocated to each application associated with each icon over a predetermined period of time is not practically performed in the human mind, at least because it requires a processor accessing computer memory indicative of application usage. Further, the claim does not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claim does not recite a mathematical relationship, formula, or calculation. Thus, the claim is eligible because it does not recite a judicial exception.” (Emphasis added).  As shown here, the Example specifically identified the element of determining the amount of usage of an icon by tracking how much memory has been allocated to each application associated with each icon, is something that cannot practically be done by a human mind.  Unlike this Example, 
The Applicant continues on pages 133 and 134 of their response, “Applicant’s claims provide improvement in the functioning of a computer, and/or improvement to other technology or technical field. Applicant’s specification highlights e.g. at [0050] ‘Certain embodiments herein may offer various technical computing advantages, including fully automating, customizing and following up a package delivery planning process that can coordinate activities between different users and entities. By way of particular arrangements of features e.g. including one or more of a network infrastructure feature, a geofence feature, a time window feature, a scoring process feature, a predictive process feature, or history repository feature, resources such as delivery resources otherwise underutilized can be subject to use optimization. Time resources can be optimized as well as infrastructure and fuel resources for example. Automating personalized package delivery planning can be critical as package delivery options to choose from have increased significantly according to the latest rapid evolution of telecommunication and e-commerce technologies, and consequently finding a best possible package delivery options by manually investigating all applicable package delivery options becomes unachievable. Due to the vast number of package delivery options available, package delivery entities often miss out the most preferable options simply because such package delivery options had not been informed to the package delivery entities at the time of planning. Certain In short, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification (e.g., "thereby increasing the bandwidth of the channel").” (Emphasis added).  As shown here, the Applicant’s specification is required to provide disclosure that would convey to one skilled in the art that an improvement exists, and that the claims reflect such an improvement.  In this case, the Applicant has failed to meet either of these requirements.  Third, with respect to the Applicant’s argument that the Applicant’s claims significantly improve the operation of computers in their the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP § 2106.04(d) (discussing Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303-04, 125 USPQ2d 1282, 1285-87 (Fed. Cir. 2018)). Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field.”  (Emphasis added).  As shown and emphasized here, the judicial exception itself cannot provide an improvement, and thus, without identifying any specific claim elements, the Applicant’s arguments are not persuasive.  Fourth, with respect to the Applicant’s argument that the claimed elements of generating a limited set of examiners are not expected to make a qualitative judgement on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology.” (Emphasis added).  In this case, the Applicant has failed to provide any evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improve technology, and thus the Applicant’s bare assertion is not persuasive.  Fifth, with respect to the Applicant’s argument that a transformation is recited within the claims, the Examiner notes that the Applicant has failed to identify any specific claim language that recites a transformation, and instead merely alleges that one exists.  As such, the Applicant’s argument is not persuasive.  Additionally, with regards to the Applicant’s general argument regarding the transformation being a delivery vehicle with a package as opposed physical object or substance must be particular, meaning it can be specifically identified. ‘Transformation’ of an article means that the ‘article’ has changed to a different state or thing. Changing to a different state or thing usually means more than simply using an article or changing the location of an article.”  (Emphasis added).  In this case, merely changing the location of a package, or including it in a delivery vehicle, does not transform a particular “article,” from one state or thing into another.  Therefore the Examiner maintains that this rejection is proper.
The Applicant continues on page 135 of their response, “The Examiner is respectfully requested to explain why the Examiner does not understand the concept, and believes skilled artisan’s would not understand the concept, that ‘generating a limited set of candidate routes… wherein according to the geofence processing the first stop associated to the first order and the second stop associated to the second order have been determined to define a common cluster of stops by being included within a common geofence’ would improve computer performance by practically limiting the amount of data for evaluation. The Examiner’s position seems to be that skilled artisan would not grasp that practically limiting the data for evaluation according to the recitations of the claim language would conserve computer resources. The Examiner’s position that the skilled artisan would not grasp that practically limiting data for evaluation would improve computer system performance has been noted.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 
The Applicant continues on page 135 of their response, “The Examiner also states ‘Additionally, the claims merely narrow the field of use by defining the content of the order information received (includes one or more package pickup stops and one or more package drop off stops), the source of the content (a first and second enterprise entity), and the contents of an optimized route (includes a first stop associated to a first order of the plurality of package delivery orders and a second stop associated to a second order of the plurality of package delivery orders). Notably, the claims do not describe how these optimized routes are determined, merely that they are determined and they include this set of information (a first stop and a second stop of orders). ” (emphasis added).  
The Applicant continues on page 166 of their response, “The Examiner will respectfully note that the proper eligibility rejection will include, for each claim element identified as an additional element, a substantive analysis under part 2B of the PEG Guidelines. Applicant is unable to discern any substantive analysis under Part 2B for elements asserted to be additional elements. The applicant notes that the discussion of the “additional elements” for each the claims end with a conclusory statement on “general linking” but that no further analysis is performed.  The Examiner will note that consideration of “general linking” is a part 2A item under January 2019 PEG. 84 FR 54.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous rejection.  First, the Examiner notes that the Applicant has failed to argue any particular element that is an additional element that adds significantly more to the abstract idea, and instead, it appears the Applicant’s sole argument here is that the formatting of the rejection was incorrect.  Second, with regards to the specific rejections, it is noted that for claim 28, the Examiner previously stated in paragraph 35 of the Non-Final Rejection mailed 1 October 2020, “The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of memory and at least one processor to perform both the obtaining and determining steps amounts to no more e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)”).  Additionally, specifying that the obtained information is an order is also deemed routine, well-known, and conventional (See MPEP 2106.05(d), “Recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016)”).  The claims are not patent eligible.”  As shown here, the Examiner did not make a conclusory statement on the “general linking,” but instead specifically identified the additional elements that fail to add significantly more to the abstract idea.  Additionally, it is noted that paragraph 34 of the Non-Final rejection additionally conducted an analysis of the claimed additional elements and showed that they do not integrate the abstract idea into a practical application.  The Examiner additionally notes that such an analysis claim 29 was rejected in 
The Applicant continues on page 166 of their response, “The Examiner has not substantively explained why the claims are categorized as defining a method of organizing human activity or a mental process. The Examiner asserts that the claims define a method of organizing human activity by reason of relating to managing interactions between people including following rules or instructions. The Examiner will respectfully note that the primary example in the MPEP for the subcategory of ‘following rules or instructions’ is playing a game of dice. The MPEP states: ‘An example of a claim reciting following rules or instructions is In re Marco Guldenaar Holding B.V., 911 F.3d 1157, 1161, 129 USPQ2d 1008, 1011 (Fed. Cir. 2018). The patentee claimed a method of playing a dice game including placing wagers on whether certain die faces will appear face up. 911 F.3d at 1160; 129 USPQ2d at 1011.’ MPEP 2106.04(a)(2). Other examples of the ‘following rules or instructions” subcategory are “assigning hair designs to balance head shapes’ and ‘a series of instructions of how to hedge risk.’ MPEP 2106.04(a)(2). If the Examiner wishes to maintain the position that the claims define a method of organizing human activity, the Examiner is respectfully requested to explain how the current Alice/Mayo test, but is written in the Applicant’s response during their discussion on the 2B analysis of the Alice/Mayo test.  It is noted that if the Applicant is advancing such an argument as part of the 2B analysis, it will be found moot as not being applicable.  However, for the sake that this argument is actually directed towards the step 2A prong one analysis, the Examiner find the Applicant’s argument not persuasive.  Notably, the Applicant has not identified any claim for which this argument is reflective of, with the Examiner noting the claims 28 and 29 are both rejected under different statements of rejections.  Second, with regards to the Applicant’s general allegation that previous rejection did not explain why the claims were categorized as defining a method of organizing human activity or a mental process, it is noted that this is found not persuasive in view of the specific rejections recited.  In particular, paragraph 33 of the previous Non-Final Rejection mailed 1 October 2020 stated, “The limitations of obtaining order information for a plurality of package delivery orders, wherein the order information includes one or more package pickup stops and one or more package drop off stops, wherein the obtaining order information includes obtaining a first set of package delivery orders from a first enterprise entity that collects package delivery For example, but for the generic computer language, “obtaining” in the context of the claim encompasses the party receiving order information for packages from different entities, and “determining,” encompasses determining a delivery route between multiple stops of the orders.  Both of these steps therefore are capable of being performed by the human mind as they encompass concepts performed in the human mind including observation (the obtaining step), and evaluation/judgement (the determining step).  Additionally, the claims encompass instructions and rules to follow when obtaining an order and planning a route, including determining a route that includes delivery destinations for multiple orders from multiple pickup stops.  If a claim limitation, under its broadest reasonable interpretation, covers   If a claim limitation, under its broadest reasonable interpretation, covers performance of managing interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.” (Emphasis added).  Additionally, with respect to claim 29, paragraph 38 of the Non-Final Rejection mailed 1 October 2020 stated, “The limitations of obtaining from enterprise entities, that collects package delivery orders of customers, a plurality of package delivery orders; determining an optimized package delivery route for a vehicle using order information of the package delivery orders; wherein the optimized package delivery route includes a first stop associated to a first order and a second stop associated to a second order; wherein the determining the optimized delivery route includes examining the package delivery orders; wherein the determining the optimized package delivery route includes identifying as the optimized package delivery route a package delivery route having a first stop of a first order and a second stop of a second order, as drafted, under the broadest reasonable interpretation, covers the performance of the limitations in the mind but for the recitation of generic computer components (intelligent computing node, repository, enterprise entity computing node), and managing interactions between people (including following rules or instructions)… For example, but for the generic computer language, “obtaining” in the context of the claim encompasses the party receiving order information for packages from different entities, and “determining,” encompasses determining a delivery route between multiple stops of the orders based on pickup locations and destinations of multiple deliveries.  Both of these steps therefore are capable of being performed by the human mind as they encompass concepts performed in the human mind including observation (the obtaining steps), and evaluation/judgement (the determining steps).  Additionally, the claims encompass instructions and rules to follow when obtaining an order and planning a route, including determining a route that includes delivery destinations for multiple orders from multiple pickup stops.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of managing interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.” (Emphasis added).  In this case, the Examiner has specifically identified the claim elements recited within the claims, as well as explained how they recite elements that fall into the “certain methods of organizing human activity” grouping of abstract ideas.  Notably, contrary to the Applicant’s assertion, the claims don’t need to be similar to playing a dice game, assigning hair designs to balance head shapes, or a series of instructions of how to hedge risk.  In this case, the Applicant’s claims recite instructions to follow when obtaining an order and planning a route, including determining a route that includes delivery destinations for multiple orders from 
The Applicant continues on pages 167 of their response, “The Examiner states, for example ‘With regards to claim 24, generating a limited set of candidate routes and selecting the optimized package delivery route from the limited set of candidate routes based on an evaluating of the limited set of candidate routes, wherein generating the limited set of candidate routes has included processing the order information for the plurality of package delivery orders to identify a cluster of stops that comprises the plurality of stops that are within a common area and have a common time window, as drafted, covers the performance of processes that can be conducted in the human mind, and managing interactions between people (including following rules or instructions). That is, a human mind is fully capable of determining possible routes between two stops in a general area, such as a common street or neighborhood, that have the same delivery day.’ In the highlighted analysis the Examiner does not attempt to consider the actual claim elements, but rather, presents a genericized version of the claim, and then considers the simplified genericized restatement of the claim elements “determining possible routes between two stops in a general area, such as a common street or neighborhood, that have the same delivery day. ”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and grounds of the previous rejection.  First, the Examiner notes that the Applicant’s argument does not appear to refute the grounds of the rejection and conclusion of the rejection, merely with Alice/Mayo test.  In particular, paragraph 36 of the Non-Final Rejection stated, “With regards to claim 24, generating a limited set of candidate routes and selecting the optimized package delivery route from the limited set of candidate routes based on an evaluating of the limited set of candidate routes, wherein generating the limited set of candidate routes has included processing the order information for the plurality of package delivery orders to identify a cluster of stops that comprises the plurality of stops that are within a common area and have a common time window, as drafted, covers the performance of processes that can be conducted in the human mind, and managing interactions between people (including following rules or instructions).  That is, a human mind is fully capable of determining possible routes between two stops in a general area, such as a common street or neighborhood, that have the same delivery day.  Additionally, this recitation is merely the recitation of instructions that a human would follow when planning a route for delivery to multiple stops, and thus, this claim further recites an abstract idea that falls into the “mental processes” grouping and “certain methods of organizing human activity” grouping.  Additionally, it is noted that merely reciting that the determining of the clusters using geofence processing and time window processing, without further 
The Applicant continues on page 169 of their response, “The Examiner has presented no analysis under Part 2B for various elements regarded to be additional elements. Claim 33 for example recites ‘wherein the determining includes performing the determining using a dynamically established geofence defined by the common geofence, wherein the dynamically established geofence is dynamically established based on a population density in an area in which the dynamically established geofence is established’. The Examiner cannot and does not take the position that elements including ‘wherein the dynamically established geofence is dynamically established based on a population density’ are elements that can be performed in the human mind, or involve organizing human activity. The Examiner presents only a conclusory statement on ‘general linking’ but presents no analysis as called for under Part 2B of the January 2019 PEG, compliant with Berkheimer, showing that the elements are ‘well-known, routine, or conventional.’ The Examiner will note that the specific ‘dynamic geofence’ Berkheimer memo and requirements by failing to show the elements are well-understood, routine and conventional, the Examiner notes that claim 33 was not recited as stating elements that are well-understood, routine and conventional.  That is, the requirement of evidence under Berkheimer is only applicable when determining elements recite well-understood, routine and conventional activity.  As the Examiner did not make this statement with regards to claim 33, the Examiner finds the Applicant’s argument not persuasive.  Therefore the Examiner maintains that this rejection is proper.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

With respect to claim 31, the Applicant has recited, “examining a larger set of possible routes to identify from the larger set of possible routes a reduced set of candidate routes; scoring respective ones of the candidate routes; and selecting a highest scoring candidate route of the set of candidate routes as the optimized vehicle delivery route.”  The Applicant has failed to provide a written description that would convey to one skilled in the art that they were in possession It is noted that claims 32-33 recite the same limitation as highlighted here, and are rejected for similar reasons.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 28, 24, and 40-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a memory; at least one processor in communication with memory; and program instructions executable by one or more processor via the memory to perform a method for automated package delivery planning, comprising: obtaining order information for a plurality of package delivery orders, wherein the order information includes one or more package pickup stop and one or more package drop off stop, wherein the obtaining order  information for a plurality of package delivery orders includes obtaining a first set of package delivery orders from a first enterprise entity that collects package delivery orders, and a second set of package delivery orders from a second enterprise entity that collects package delivery orders so that determining an optimized package delivery route for a vehicle using the order information includes processing the first set of package delivery orders and the second set of package delivery orders; and determining the optimized package delivery route for the vehicle using the order information, 
The limitations of obtaining order information for a plurality of package delivery orders, wherein the order information includes one or more package pickup stops and one or more package drop off stops, wherein the obtaining order information includes obtaining a first set of package delivery orders from a first enterprise entity that collects package delivery orders, and a second set of package delivery orders from a second enterprise entity that collects package delivery orders; and determining the optimized package delivery route for the vehicle using the order information, wherein the optimized package delivery route includes a first stop associated to a first order and a second stop associated to a second order, wherein the first order associated to the first stop is an order obtained from the first enterprise entity that collects package delivery orders, and wherein the second order associated to the second stop is an order obtained from the second enterprise entity that collects package delivery orders; as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitations in the mind but for the recitation of generic computer components (a memory, at least one processor), and managing interactions between people  “determining,” encompasses determining a delivery route between multiple stops of the orders.  Both of these steps therefore are capable of being performed by the human mind as they encompass concepts performed in the human mind including observation (the obtaining step), and evaluation/judgement (the determining step).  Additionally, the claims encompass instructions and rules to follow when obtaining an order and planning a route, including determining a route that includes delivery destinations for multiple orders from multiple pickup stops.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of managing interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not apply or use the abstract with/by a particular machine.  The claims do not recite the transformation of an article from 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of memory and at least one processor to perform both the obtaining and determining steps amounts to no more than mere instructions to apply the e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)”).  Additionally, specifying that the obtained information is an order is also deemed routine, well-known, and conventional (See MPEP 2106.05(d), “Recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016)”).  The claims are not patent eligible. 
The dependent claims 24 and 40-44, taken individually and in an ordered combination, does not recite additional elements that integrate the abstract idea into a practical application, or significantly more than the abstract idea itself.  With regards to claim 24, generating a limited set of candidate routes and selecting the optimized package delivery route from the limited set of candidate routes based on an evaluating of the limited set of candidate routes, wherein generating the limited set of candidate routes has included processing the order information for 

 Claims 29 and 31-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) obtaining from a first enterprise entity that collects package delivery orders of first customers a first set of package delivery orders, the obtaining being performed by an intelligent computing node based system having an associated data repository; wherein the intelligent computing node based system is in communication with a first enterprise entity computing node based system operated by the first enterprise entity that collects package delivery orders of the first customers, the first enterprise entity computing node based system sending the first set of package delivery orders to the intelligent computing node based system; storing in the data repository associated to the intelligent computing node based system information of the first set of package delivery orders of the first customers; obtaining from a second enterprise entity that collects package delivery 
The limitations of obtaining from enterprise entities, that collects package delivery orders of customers, a plurality of package delivery orders; determining an optimized package delivery route for a vehicle using order information of the package delivery orders; wherein the optimized package delivery route includes a first stop associated to a first order and a second stop associated to a second order; wherein the determining the optimized delivery route includes examining the package delivery orders; wherein the determining the optimized package delivery route includes identifying as the optimized package delivery route a package delivery route having a first stop of a first order and a second stop of a second order, as drafted, under the broadest reasonable interpretation, covers the performance of the limitations in the mind but for the recitation of generic computer components (intelligent computing node, repository, enterprise entity computing node), and managing interactions between people (including following rules or instructions).  That is, other than reciting “intelligent computing node, repository, and enterprise entity computing node” (claim 29), nothing in the claim elements preclude the steps from practically being performed in the mind.  For example, but for the generic computer language, “obtaining” in the context of the claim encompasses the party receiving order information for packages from different entities, and “determining,” encompasses determining a delivery route between 
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not apply or use the abstract with/by a particular machine.  The claims do not recite the transformation of an article from one state or thing into another.  Finally the claims do not recite additional limitations that apply or use the abstract idea in some other meaningful way beyond general linking the abstract idea to a particular technological environment.  Instead, the claims recite the mere use of generic computers (intelligent computing node, repository, enterprise entity computing node (claim 29)) as tools to carry out the 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using generic computer elements (intelligent computing node, repository, enterprise entity computing node) perform the obtaining and determining steps amounts to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)”).  Additionally, specifying that the obtained information is an order is also deemed routine, well-known, and conventional (See MPEP 2106.05(d), “Recording a customer’s order, Apple, Inc. v. Ameranth, Inc.,
With respect to claims 31-36, the claims taken individually and as an ordered combination do not recite additional elements that integrate the abstract idea into a practical application or recite significantly more than the abstract idea itself.  In particular, the claims recite examining a larger set of possible routes to identify from the larger set of possible routes a reduced set of candidate routes; scoring respective ones of the candidate routes; selecting a highest scoring candidate route as the optimized vehicle delivery route.  It is noted that these elements further recite elements that can be performed mentally (observation, judgement/evaluation) as one would be capable of identifying a subset of routes from a pool of routes, evaluating a score for routes, and selecting a route from the pool.  Additionally, these elements further recite managing interactions and relationships between people (including following rules and instructions) as this is merely further reciting the rules to follow when selecting a route option.  Therefore the claims further recite elements that fall into the categories “Mental Processes,” and “Certain Methods of Organizing Human Activity” of abstract ideas (claims 31-33, 35).  In addition, the claims recite examining the larger set of possible routes to identify a reduced set of candidate routes by applying geofence processing and time window processing; wherein according to the geofence processing orders have been determined to define a common cluster of stops by being included within a common geofence, and wherein sizing of the geofence is in dependence on a population density of a geographical area having the stops; and wherein according to the time window processing stops have been determined to define a common cluster of stops by having delivery times within a common time window.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24, 28, 29, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellison et al. (US 2016/0071056 A1) (hereinafter Ellison).

With respect to claim 28, Ellison teaches:
A memory; at least one processor in communication with memory; and program instructions executable by one or more processor via the memory to perform a method for automated package delivery planning (See at least paragraphs 37-50 which describe various memory and processors used by the system to carry out the route planning process).
Obtaining order information for a plurality of package delivery orders, wherein the order information includes one or more package pickup stop and one or more package drop off stop, wherein the obtaining order information for a plurality of package delivery orders includes obtaining a first set of package delivery orders from a first enterprise entity that collects package delivery orders, and a second set of package delivery orders from a second enterprise entity that collects package delivery orders so that determining an optimized package delivery route for a vehicle using the order information includes processing the first set of package delivery orders and the second set of package delivery orders (See at least paragraphs 3, 71, 74, and 76-79 which describe a system receiving order information from a plurality of sellers, wherein the order information is for orders that need to be delivered to multiple customers at multiple destinations).
Determining the optimized package delivery route for the vehicle using the order information, wherein the optimized package delivery route includes a first stop associated to a first order of the plurality of package delivery orders and a second stop associated to a second order of the plurality of package delivery orders, wherein the first order associated to the first stop is an order obtained from the first enterprise entity that collects package delivery orders, and wherein the second 

With respect to claim 24, Ellison discloses all of the limitations of claim 28 as stated above.  In addition, Ellison teaches:
Wherein the determining the optimized package delivery route includes generating a limited set of candidate routes and selecting the optimized package delivery route from the limited set of candidate routes based on an evaluating of the limited set of candidate routes so that the selected optimized package delivery route is selected from the limited set of candidate routes and wherein generating the limited set of candidate routes has included processing the order information for the plurality of package delivery orders to identify a cluster of stops that comprises the first stop associated to the first order and the second stop associated to the second order (See at least paragraphs 4, 6, 7, 77, 78, 79, 82, 83, 84, and 86 which describe determining routes for one or more vehicles, wherein the routes include stops are multiple pick-up stops, and multiple drop off stops, and wherein the routes are optimized. Additionally, see at least paragraphs 77, 78, 79, 82, 83, 84, and 86 which describe determining routes for the deliveries using the processed order information).
Wherein identifying the cluster of stops that comprises the first stop associated to the first order and the second stop associated to the second order has included using geofence processing, and time window processing (See at least paragraphs 77, 78, 79, 82, 83, 84, 86, and 94 which describe grouping stops together based on their geographic and logistic zone, and the delivery time window).
Wherein according to the geofence processing the first stop associated to the first order and the second stop associated to the second order have been determined to define a common cluster of stops by being included within a common geofence (See at least paragraphs 4, 6, 7, 77, 78, 79, 82, 83, 84, and 86 which describe determining routes for one or more vehicles, wherein the routes include stops are multiple pick-up stops, and multiple drop off stops.  In addition, it is noted that the route optimization takes into account geographic and/or logistic zones of the pickup and drop off locations in order to plan the routes and group stops together).
Wherein according to the time window processing the first stop according to the first order and the second stop associated to the second order are determined to be included in a common cluster of stops by having delivery times within a common time window  (See at least paragraphs 76, 78, 81, 82, 84, 94, 101, 104, and 110 which describe determining optimal routes for deliveries, wherein the routes are determined using a time window, and grouping stops together if the deliveries could be completed within the common time window).

With respect to claim 29, Ellison teaches:
Obtaining from a first enterprise entity that collects package delivery orders of first customers a first set of package delivery orders, the obtaining being performed by an intelligent computing node based system having an associated data repository (See at least paragraphs 3, 71, 74, and 76-79 which describe a system receiving order information from a plurality of sellers, wherein the order information is for orders that need to be delivered to multiple customers at multiple destinations).
Wherein the intelligent computing node based system is in communication with a first enterprise entity computing node based system operated by the first enterprise entity that collects package delivery orders of the first customers, the first enterprise entity computing node based system sending the first set of package delivery orders to the intelligent computing node based system (See at least paragraphs 3, 71, 74, and 76-79 which describe a carrier system communicating with retailers’ computers to receive order and delivery information).
Storing in the data repository associated to the intelligent computing node based system information of the first set of package delivery orders of the first customers (See at least paragraphs 69, 71, 73, 75, 77, 78, 79, 100, and 104 which describe receiving order information from entities and storing it in the carrier system).
Obtaining from a second enterprise entity that collects package delivery orders a second set of package delivery orders of second customers (See at least paragraphs 3, 71, 74, and 76-79 which describe a system receiving order information from a plurality of sellers, wherein the order information is for orders that need to be delivered to multiple customers at multiple destinations).
Wherein the intelligent computing node based system is in communication with a second enterprise entity computing node based system operated by the second enterprise entity that collects package delivery orders of the second customers, the second enterprise entity computing node based system sending the second set of the package delivery orders to the intelligent computing node based system (See at least paragraphs 3, 71, 74, and 76-79 which describe a carrier system communicating with retailers’ computers to receive order and delivery information).
Storing in the data repository associated to the intelligent computing node based system information of the second set of package delivery orders of the second customers (See at least paragraphs 69, 71, 73, 75, 77, 78, 79, 100, and 104 which describe receiving order information from entities and storing it in the carrier system).
Determining an optimized package delivery route for a vehicle using order information of the first set of package delivery orders and the second set of package delivery orders (See at least paragraphs 4, 6, 7, 77, 78, 79, 82, 83, 84, and 86 which describe determining routes for one or more vehicles, wherein the routes include stops are multiple pick-up stops, and multiple drop off stops).
Wherein the optimized package delivery route includes a first stop associated to a first order of the first set of package delivery orders and a second stop associated to a second order of the second set of package delivery orders; wherein the determining the optimized delivery route includes examining the first set of package delivery orders obtained from the first enterprise entity that 

With respect to claim 34, Ellison discloses all of the limitations of claim 29 as stated above.  In addition, Ellison teaches:
Wherein the first enterprise entity and the second enterprise entity on becoming registered users of the intelligent computing node based system, establish a data sharing agreement with the computing node based system (See at least paragraphs 9, 18, and 63-69 which describe registering entities into a network, .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ellison, in view of Bar-Zeev et al. (US 9786187 B1) (hereinafter Bar-Zeev), and further in view of Bailey et al. (US 2016/0335568 A1) (hereinafter Bailey).

With respect to claim 20, Ellison teaches:
A memory; at least one processor in communication with memory; and program instructions executable by one or more processor via the memory to perform a method for automated package delivery planning (See at least paragraphs 37-50 which describe various memory and processors used by the system to carry out the route planning process).
Obtaining order information for a plurality of package delivery orders, wherein the order information includes one or more package pickup stop and one or more package drop off stop, wherein the obtaining order information for a plurality of 
Determining an optimized package delivery route for a vehicle using the order information, wherein an the optimized package delivery route includes a first stop associated to a first order of the plurality of package delivery orders and a second stop associated to a second order of the plurality of package delivery orders, wherein the first order associated to the first stop is an order obtained from the first enterprise entity that collects package delivery orders, and wherein the second order associated to the second stop is an order obtained from the second enterprise entity that collects package delivery orders (See at least paragraphs 4, 6, 7, 77, 78, 79, 82, 83, 84, and 86 which describe determining routes for one or more vehicles, wherein the routes include stops are multiple pick-up stops, and multiple drop off stops).
Wherein the obtaining order information for a plurality of package delivery orders includes obtaining the first set of package delivery orders from the first enterprise entity that collects package delivery orders, and the second set of package delivery orders from the second enterprise entity that collects package delivery orders so that the determining the optimized package delivery route for the autonomous 
Wherein the determining the optimized package delivery route includes generating a limited set of candidate routes and selecting the optimized package delivery route from the limited set of candidate routes based on an evaluating of the limited set of candidate routes so that the selected optimized package delivery route is selected from the limited set of candidate routes and wherein generating the limited set of candidate routes has included processing the order information for the plurality of package delivery orders to identify a cluster of stops that comprises the first stop associated to the first order and the second stop associated to the second order (See at least paragraphs 4, 6, 7, 77, 78, 79, 82, 83, 84, and 86 which describe determining routes for one or more vehicles, wherein the routes include stops are multiple pick-up stops, and multiple drop off stops, and wherein the routes are optimized. Additionally, see at least paragraphs 77, 78, 79, 82, 83, 84, and 86 which describe determining routes for the deliveries using the processed order information).
Wherein identifying the cluster of stops that comprises the first stop associated to the first order and the second stop associated to the second order has included using geofence processing and time window processing (See at least paragraphs 77, 78, 79, 82, 83, 84, 86, and 94 which describe grouping stops together based on their geographic and logistic zone, and the delivery time window).
Wherein according to the geofence processing the first stop associated to the first order and the second stop associated to the second order have been determined 
Wherein according to the time window processing the first stop according to the first order and the second stop associated to the second order are determined to be included in a common cluster of stops by having delivery times within a common time window (See at least paragraphs 76, 78, 81, 82, 84, 94, 101, 104, and 110 which describe determining optimal routes for deliveries, wherein the routes are determined using a time window, and grouping stops together if the deliveries could be completed within the common time window).
Wherein the generating a limited set of candidate routes includes iteratively generating the limited set of candidate route on the basis of a candidate route comprising a candidate stop that is (a) within a geofence determined by the geofence processing wherein (b) a delivery time associated to the candidate stop is within an iteratively determined time window determined by the time window processing (See at least paragraphs 4, 6, 7, 77, 78, 79, 82, 83, 84, and 86 which describe determining routes for one or more vehicles, wherein the routes include stops are multiple pick-up stops, and multiple drop off stops, and wherein the routes are optimized. Additionally, see at least paragraphs 77, 78, 79, 82, 83, 84, 

Ellison discloses all of the limitations of claim 20 as stated above.  Ellison does not explicitly disclose the following, however Bar-Zeev teaches:
Wherein the method includes iteratively performing the obtaining, the determining, and the sending during performance of a current delivery route so that the during performance a current package delivery route an updated version of the optimized package delivery route is iteratively determined by the determining and iteratively sent by the sending (See at least column 4 lines 1-13, column 6 line 49 through column 7 line 5, column 7 line 60 through column 10 line 7, and column 11 lines 22-37 which describe continuously determining optimal routes for an in-transit autonomous vehicle making deliveries, wherein the new routes are based on cost, time factors, and weather conditions).
Wherein during performance of the current package delivery route the autonomous vehicle changes its operation to execute the optimized package delivery route which the autonomous iteratively receives and executes during performance of the current package delivery, and which optimized package delivery route is iteratively updated by the determining (See at least column 2 line 60 through column 3 line 30, column 5 lines 44-67, column 6 line 49 through column 7 line 27, and column 9 line 50 through column 10 line 7 which describe transmitting delivery routes to autonomous vehicles for the automated delivery of items to stops).
Wherein the iteratively performing the determining includes applying a scoring function, wherein the applying the scoring function includes accessing trip time data from first external data stores that stores trip time data, accessing price data from a second external source, and scoring respective ones of the iteratively generated limited set of the candidate routes using a combination of data accessed from the first external data source and data accessed from the second external data source (See at least column 2 line 60 through column 3 line 30, 4 lines 1-13, column 6 line 49 through column 7 line 5, column 7 line 60 through column 10 line 7, and column 11 lines 22-37 which describe continuously determining optimal routes for an in-transit autonomous vehicle making deliveries, wherein the new routes are based on cost, time of travel, and weather conditions).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of receiving orders for package deliveries, wherein the package deliveries are from multiple entities and being delivered to multiple entities, and wherein optimal routes are determined for the deliveries based on the orders and the stops, including the regions they are in of Ellison, with the system and method of transmitting delivery routes to autonomous vehicles for the automated delivery of items to stops of Bar-Zeev.  By transmitting delivery route information to autonomous vehicles, a carrier would predictably enable their vehicles to delivery items to the correct location.  Additionally, using autonomous vehicles will predictably reduce the cost of labor, as well provide for more efficient transporting.

The combination of Ellison and Bar-Zeev disclose all of the limitations of claim 20 as stated above.  Ellison and Bar-Zeev do not explicitly disclose the following, however Bailey teaches:
Wherein determining a route includes applying a scoring function, wherein the applying the scoring function includes accessing trip time data from first external data stores that stores trip time data, accessing fuel price data from a second external source that stores fuel price data, and scoring respective ones of the iteratively generated limited set of the candidate routes using a combination of data accessed from the first external data source and data accessed from the second external data source (See at least paragraphs 106-113, 115, 116, 118, and 119 which describe determining a set of routes and selecting an optimal route using factors including the time to travel, the cost of fuel, and the weather conditions).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of receiving orders for package deliveries, wherein the package deliveries are from multiple entities and being delivered to multiple entities, and wherein optimal routes are determined for the deliveries based on the orders and the stops, including the regions they are in of Ellison, with the system and method of transmitting delivery routes to autonomous vehicles for the automated delivery of items to stops of Bar-Zeev, with the system and method of determining a set of routes and selecting an optimal route using factors including the time to travel, the cost of fuel, and the weather conditions of Bailey.  By accounting for fuel cost when determining the optimal route, a system will predictably be able to select a route that has the lowest .

Claim 31-33 is rejected under 35 U.S.C. 103 as being unpatentable over Ellison as applied to claim 29 as stated above, in view of Goddard et al. (US 2015/0292894 A1) (hereinafter Goddard), and further in view of Ananthanarayanan et al. (US 10152685 B1) (hereinafter Ananthanarayanan).

With respect to claim 31, Ellison discloses all of the limitation of claim 29 as stated above.  In addition, Ellison teaches:
Wherein the examining the routes to identify from the set of possible routes a reduced set of candidate routes has included applying geofence processing and time window processing (See at least paragraphs 77, 78, 79, 82, 83, 84, 86, and 94 which describe grouping stops together based on their geographic and logistic zone, and the delivery time window).
Wherein according to the geofence processing the first stop associated to the first order and the second stop associated to the second order have been determined to define a common cluster of stops by being included within a common geofence (See at least paragraphs 4, 6, 7, 77, 78, 79, 82, 83, 84, and 86 which describe determining routes for one or more vehicles, wherein the routes include stops are multiple pick-up stops, and multiple drop off stops.  In addition, it is noted that the route optimization takes into account geographic and/or logistic zones of the pickup and drop off locations in order to plan the routes and group stops together).
Wherein according to the time window processing the first stop associated to the first order and the second stop associated to the second have been determined to define a common cluster of stops by having delivery times within a common time window (See at least paragraphs 76, 78, 81, 82, 84, 94, 101, 104, and 110 which describe determining optimal routes for deliveries, wherein the routes are determined using a time window, and grouping stops together if the deliveries could be completed within the common time window).

Ellison discloses all of the limitations of claim 31 as stated above.  Ellison does not explicitly disclose the following, however Goddard teaches:
Wherein the determining the optimized package delivery route includes: examining a larger set of possible routes to identify from the larger set of possible routes a reduced set of candidate routes (See at least paragraphs 73 and 76 which describe generating a series of routes for a travel, wherein routes are analyzed to determine a limited set of routes).
Scoring respective ones of the candidate routes; and selecting a highest scoring candidate route of the set of candidate routes as the optimized vehicle delivery route (See at least paragraphs 76 and 77 which describe scoring the routes for delivery and selecting the highest scoring candidate route as an optimal route).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of receiving orders for package deliveries, wherein the package deliveries are from multiple entities and being delivered to multiple entities, and wherein optimal routes are determined for the deliveries based on the orders 

The combination of Ellison and Goddard disclose all of the limitations of claim 31 as stated above.  Ellison and Goddard do not explicitly disclose the following, however Ananthanarayanan teaches
Wherein the determining includes performing the determining using a dynamically established geofence, wherein the dynamically established geofence is dynamically established based on a population density in an area in which the dynamically established geofence is established (See at least column 2 lines 6-60, column 3 line 65 through column 4 line 61, column 5 lines 39-52, column 8 lines 12-67, column 12 lines 4-57, and column 13 lines 4-29 which describe determining routes for deliveries, wherein the routes are based on regions defined by the population density of vendors and pickup spots in the region, and wherein the regions can be dynamically defined and redefined).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of receiving orders for package deliveries, wherein the package deliveries are from multiple entities and being delivered to multiple entities, and wherein optimal routes are determined for the deliveries based on the orders 

With respect to claim 32, Ellison discloses all of the limitation of claim 29 as stated above.  In addition, Ellison teaches:
Wherein the examining the set of possible routes to identify from the set of possible routes a reduced set of candidate routes has included applying geofence processing and time window processing (See at least paragraphs 77, 78, 79, 82, 83, 84, 86, and 94 which describe grouping stops together based on their geographic and logistic zone, and the delivery time window).
Wherein according to the geofence processing the first stop associated to the first order and the second stop associated to the second order have been determined to define a common cluster of stops by being included within a common geofence (See at least paragraphs 4, 6, 7, 77, 78, 79, 82, 83, 84, and 86 which describe 
Wherein according to the time window processing the first stop associated to the first order and the second stop associated to the second have been determined to define a common cluster of stops by having delivery times within a common time window (See at least paragraphs 76, 78, 81, 82, 84, 94, 101, 104, and 110 which describe determining optimal routes for deliveries, wherein the routes are determined using a time window, and grouping stops together if the deliveries could be completed within the common time window).
Wherein according to the geofence processing and the time window processing the first stop associated to the first order and the second stop associated to the second order are qualified as defining a first candidate route of the set of candidate routes by (a) defining a common cluster of stops by being included within the common geofence and (b) defining a common cluster of stops by having delivery times within the common time window (See at least paragraphs 4, 6, 7, 77, 78, 79, 82, 83, 84, and 86 which describe determining routes for one or more vehicles, wherein the routes include stops are multiple pick-up stops, and multiple drop off stops, and wherein the routes are optimized. Additionally, see at least paragraphs 77, 78, 79, 82, 83, 84, and 86 which describe determining routes for the deliveries using the processed order information).

Ellison discloses all of the limitations of claim 32 as stated above.  Ellison does not explicitly disclose the following, however Goddard teaches:
Wherein the determining the optimized package delivery route includes: examining a larger set of possible routes to identify from the larger set of possible routes a reduced set of candidate routes (See at least paragraphs 73 and 76 which describe generating a series of routes for a travel, wherein routes are analyzed to determine a limited set of routes).
Scoring respective ones of the candidate routes; and selecting a highest scoring candidate route of the set of candidate routes as the optimized vehicle delivery route (See at least paragraphs 76 and 77 which describe scoring the routes for delivery and selecting the highest scoring candidate route as an optimal route).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of receiving orders for package deliveries, wherein the package deliveries are from multiple entities and being delivered to multiple entities, and wherein optimal routes are determined for the deliveries based on the orders and the stops, including the regions they are in of Ellison, with the system and method of limiting a larger set of routes to a limited set of routes, scoring the limited set of routes, and selecting the highest scored route of Goddard.  By limiting routes from a larger set, and then scoring the routes to identify the most optimal route, a delivery service will predictably be able to use the most desirable route for delivery, predictably lowering the cost for delivery.

The combination of Ellison and Goddard disclose all of the limitations of claim 32 as stated above.  Ellison and Goddard do not explicitly disclose the following, however Ananthanarayanan teaches:
Wherein the determining includes performing the determining using a dynamically established geofence, wherein the dynamically established geofence is dynamically established based on a population density in an area in which the dynamically established geofence is established (See at least column 2 lines 6-60, column 3 line 65 through column 4 line 61, column 5 lines 39-52, column 8 lines 12-67, column 12 lines 4-57, and column 13 lines 4-29 which describe determining routes for deliveries, wherein the routes are based on regions defined by the population density of vendors and pickup spots in the region, and wherein the regions can be dynamically defined and redefined).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of receiving orders for package deliveries, wherein the package deliveries are from multiple entities and being delivered to multiple entities, and wherein optimal routes are determined for the deliveries based on the orders and the stops, including the regions they are in of Ellison, with the system and method of limiting a larger set of routes to a limited set of routes, scoring the limited set of routes, and selecting the highest scored route of Goddard, with the system and method of determining routes for deliveries, wherein the routes are based on regions defined by the population density of vendors and pickup spots in the region, and wherein the regions can be dynamically defined and redefined of Ananthanarayanan.  By defining geographic and logistic zones using the population density of vendors and pickup spots, a carrier 

With respect to claim 33, Ellison discloses all of the limitation of claim 29 as stated above.  In addition, Ellison teaches:
Wherein the examining the set of possible routes to identify from the set of possible routes a reduced set of candidate routes has included applying geofence processing and time window processing (See at least paragraphs 77, 78, 79, 82, 83, 84, 86, and 94 which describe grouping stops together based on their geographic and logistic zone, and the delivery time window).
Wherein according to the geofence processing the first stop associated to the first order and the second stop associated to the second order have been determined to define a common cluster of stops by being included within a common geofence (See at least paragraphs 4, 6, 7, 77, 78, 79, 82, 83, 84, and 86 which describe determining routes for one or more vehicles, wherein the routes include stops are multiple pick-up stops, and multiple drop off stops.  In addition, it is noted that the route optimization takes into account geographic and/or logistic zones of the pickup and drop off locations in order to plan the routes and group stops together).
Wherein according to the time window processing the first stop associated to the first order and the second stop associated to the second have been determined to define a common cluster of stops by having delivery times within a common time 
Wherein according to the geofence processing and the time window processing the first stop associated to the first order and the second stop associated to the second order are qualified as defining a first candidate route of the set of candidate routes by (a) defining a common cluster of stops by being included within the common geofence and (b) defining a common cluster of stops by having delivery times within the common time window (See at least paragraphs 4, 6, 7, 77, 78, 79, 82, 83, 84, and 86 which describe determining routes for one or more vehicles, wherein the routes include stops are multiple pick-up stops, and multiple drop off stops, and wherein the routes are optimized. Additionally, see at least paragraphs 77, 78, 79, 82, 83, 84, and 86 which describe determining routes for the deliveries using the processed order information).
Wherein according to the geofence processing a third stop of a third order of the first set of orders and a fourth stop associated to a fourth order of the second set of orders have been determined to define a common cluster of stops by being included within the common geofence moved to a different location within the area (See at least paragraphs 4, 6, 7, 77, 78, 79, 82, 83, 84, and 86 which describe determining routes for one or more vehicles, wherein the routes include stops are multiple pick-up stops, and multiple drop off stops.  In addition, it is noted that the route optimization takes into account geographic and/or logistic zones of the 
Wherein according to the time window processing the third stop of the third order of the first set of orders and a fourth stop associated to the fourth order of the second set of orders have been determined to define a common cluster of stops by having delivery times within a common second time window (See at least paragraphs 76, 78, 81, 82, 84, 94, 101, 104, and 110 which describe determining optimal routes for deliveries, wherein the routes are determined using a time window, and grouping stops together if the deliveries could be completed within the common time window).
Wherein according to the geofence processing and the time window processing the third stop associated to the third order and the fourth stop associated to the fourth order are qualified as defining a second candidate route of the set of candidate routes by (a) defining a common cluster of stops by being included within the common geofence and (b) defining a common cluster of stops by having delivery times within the common time window (See at least paragraphs 4, 6, 7, 77, 78, 79, 82, 83, 84, and 86 which describe determining routes for one or more vehicles, wherein the routes include stops are multiple pick-up stops, and multiple drop off stops, and wherein the routes are optimized. Additionally, see at least paragraphs 77, 78, 79, 82, 83, 84, and 86 which describe determining routes for the deliveries using the processed order information).

Ellison discloses all of the limitations of claim 33 as stated above.  Ellison does not explicitly disclose the following, however Goddard teaches:
Wherein the determining the optimized package delivery route includes: examining a larger set of possible routes to identify from the larger set of possible routes a reduced set of candidate routes (See at least paragraphs 73 and 76 which describe generating a series of routes for a travel, wherein routes are analyzed to determine a limited set of routes).
Scoring respective ones of the candidate routes; and selecting a highest scoring candidate route of the set of candidate routes as the optimized vehicle delivery route (See at least paragraphs 76 and 77 which describe scoring the routes for delivery and selecting the highest scoring candidate route as an optimal route).
Wherein the scoring respective ones of the candidate routes includes scoring a first candidate route and the second candidate route and wherein the determining the optimized delivery route includes finding that the first candidate route has a higher score that the second candidate route (See at least paragraphs 76 and 77 which describe scoring the candidate routes and selecting the highest scoring candidate route as an optimal route).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of receiving orders for package deliveries, wherein the package deliveries are from multiple entities and being delivered to multiple entities, and wherein optimal routes are determined for the deliveries based on the orders and the stops, including the regions they are in of Ellison, with the system and method of 

The combination of Ellison and Goddard disclose all of the limitations of claim 33 as stated above.  Ellison and Goddard do not explicitly disclose the following, however Ananthanarayanan teaches:
Wherein the determining includes performing the determining using a dynamically established geofence, wherein the dynamically established geofence is dynamically established based on a population density in an area in which the dynamically established geofence is established (See at least column 2 lines 6-60, column 3 line 65 through column 4 line 61, column 5 lines 39-52, column 8 lines 12-67, column 12 lines 4-57, and column 13 lines 4-29 which describe determining routes for deliveries, wherein the routes are based on regions defined by the population density of vendors and pickup spots in the region, and wherein the regions can be dynamically defined and redefined).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of receiving orders for package deliveries, wherein the package deliveries are from multiple entities and being delivered to multiple entities, and wherein optimal routes are determined for the deliveries based on the orders and the stops, including the regions they are in of Ellison, with the system and method of .

Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Ellison as applied to claim 29 as stated above, and further in view of Goddard, in view of Ananthanarayanan, and further in view of Santilli et al. (US 2016/0258775 A1) (hereinafter Santilli).

With respect to claim 35, Ellison discloses all of the limitations of claim 29 as stated above.  In addition, Ellison teaches:
Wherein the examining the set of possible routes to identify from the set of possible routes a reduced set of candidate routes has included applying geofence processing and time window processing (See at least paragraphs 77, 78, 79, 82, 83, 84, 86, and 94 which describe grouping stops together based on their geographic and logistic zone, and the delivery time window).
Wherein according to the geofence processing the first stop associated to the first order and the second stop associated to the second order have been determined to define a common cluster of stops by being included within a common geofence (See at least paragraphs 4, 6, 7, 77, 78, 79, 82, 83, 84, and 86 which describe determining routes for one or more vehicles, wherein the routes include stops are multiple pick-up stops, and multiple drop off stops.  In addition, it is noted that the route optimization takes into account geographic and/or logistic zones of the pickup and drop off locations in order to plan the routes and group stops together).
Wherein according to the time window processing the first stop associated to the first order and the second stop associated to the second have been determined to define a common cluster of stops by having delivery times within a common time window (See at least paragraphs 76, 78, 81, 82, 84, 94, 101, 104, and 110 which describe determining optimal routes for deliveries, wherein the routes are determined using a time window, and grouping stops together if the deliveries could be completed within the common time window).
Wherein according to the geofence processing and the time window processing the first stop associated to the first order and the second stop associated to the second order are qualified as defining a first candidate route of the set of candidate routes by (a) defining a common cluster of stops by being included within the common geofence and (b) defining a common cluster of stops by having delivery times within the common time window (See at least paragraphs 4, 6, 7, 77, 78, 79, 82, 83, 84, and 86 which describe determining routes for one or more vehicles, wherein the routes include stops are multiple pick-up stops, and multiple drop off 
Wherein according to the geofence processing a third stop of a third order of the first set of orders and a fourth stop associated to a fourth order of the second set of orders have been determined to define a common cluster of stops by being included within the common geofence moved to a different location within the area (See at least paragraphs 4, 6, 7, 77, 78, 79, 82, 83, 84, and 86 which describe determining routes for one or more vehicles, wherein the routes include stops are multiple pick-up stops, and multiple drop off stops.  In addition, it is noted that the route optimization takes into account geographic and/or logistic zones of the pickup and drop off locations in order to plan the routes and group stops together.  It is noted that the identified geofence, as recited within the claim, merely describes an area used for defining a cluster of stops, and thus the different logistic zones and service areas of Ellison satisfy the moved geofence.).
Wherein according to the time window processing the third stop of the third order of the first set of orders and a fourth stop associated to the fourth order of the second set of orders have been determined to define a common cluster of stops by having delivery times within a common second time window (See at least paragraphs 76, 78, 81, 82, 84, 94, 101, 104, and 110 which describe determining optimal routes for deliveries, wherein the routes are determined using a time window, and grouping stops together if the deliveries could be completed within the common time window).
Wherein according to the geofence processing and the time window processing the third stop associated to the third order and the fourth stop associated to the fourth order are qualified as defining a second candidate route of the set of candidate routes by (a) defining a common cluster of stops by being included within the common geofence and (b) defining a common cluster of stops by having delivery times within the common time window (See at least paragraphs 4, 6, 7, 77, 78, 79, 82, 83, 84, and 86 which describe determining routes for one or more vehicles, wherein the routes include stops are multiple pick-up stops, and multiple drop off stops, and wherein the routes are optimized. Additionally, see at least paragraphs 77, 78, 79, 82, 83, 84, and 86 which describe determining routes for the deliveries using the processed order information).

Ellison discloses all of the limitations of claim 35 as stated above.  Ellison does not explicitly disclose the following, however Goddard teaches:
Wherein the determining the optimized package delivery route includes: examining a larger set of possible routes to identify from the larger set of possible routes a reduced set of candidate routes (See at least paragraphs 73 and 76 which describe generating a series of routes for a travel, wherein routes are analyzed to determine a limited set of routes).
Scoring respective ones of the candidate routes; and selecting a highest scoring candidate route of the set of candidate routes as the optimized vehicle delivery route (See at least paragraphs 76 and 77 which describe scoring the routes for delivery and selecting the highest scoring candidate route as an optimal route).
Wherein the scoring respective ones of the candidate routes includes scoring a first candidate route and the second candidate route and wherein the determining the optimized delivery route includes finding that the first candidate route has a higher score that the second candidate route (See at least paragraphs 76 and 77 which describe scoring the candidate routes and selecting the highest scoring candidate route as an optimal route).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of receiving orders for package deliveries, wherein the package deliveries are from multiple entities and being delivered to multiple entities, and wherein optimal routes are determined for the deliveries based on the orders and the stops, including the regions they are in of Ellison, with the system and method of limiting a larger set of routes to a limited set of routes, scoring the limited set of routes, and selecting the highest scored route of Goddard.  By limiting routes from a larger set, and then scoring the routes to identify the most optimal route, a delivery service will predictably be able to use the most desirable route for delivery, predictably lowering the cost for delivery.

The combination of Ellison and Goddard disclose all of the limitations of claim 35 as stated above.  Ellison and Goddard do not explicitly disclose the following, however Ananthanarayanan teaches:
Wherein the determining includes performing the determining using a dynamically established geofence, wherein the dynamically established geofence is dynamically established based on a population density in an area in which the 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of receiving orders for package deliveries, wherein the package deliveries are from multiple entities and being delivered to multiple entities, and wherein optimal routes are determined for the deliveries based on the orders and the stops, including the regions they are in of Ellison, with the system and method of limiting a larger set of routes to a limited set of routes, scoring the limited set of routes, and selecting the highest scored route of Goddard, with the system and method of determining routes for deliveries, wherein the routes are based on regions defined by the population density of vendors and pickup spots in the region, and wherein the regions can be dynamically defined and redefined of Ananthanarayanan.  By defining geographic and logistic zones using the population density of vendors and pickup spots, a carrier system would predictably be able to schedule carriers for lanes that are full, therefore reducing costs and increasing profit.  Additionally, the use of zones based on density would allow carriers to optimize their trips so that the optimal number of deliveries could be made in desired time windows.

The combination of Ellison, Goddard, and Ananthanarayanan disclose all of the limitations of claim 35 as stated above.  Ellison, Goddard, and Ananthanarayanan do not explicitly disclose the following, however Santilli teaches:
Moving the common geofence to a new location within a delivery map representing a delivery area without changing the size of the common geofence (See at least paragraphs 104-108 which describe a user using a map display to generate a geofenced area, wherein the can draw, cut, drag, and drop areas on the map to modify the geofence.  The Examiner notes that by dragging the geofence from one area to another, the user is merely moving its location and not the size of it).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of receiving orders for package deliveries, wherein the package deliveries are from multiple entities and being delivered to multiple entities, and wherein optimal routes are determined for the deliveries based on the orders and the stops, including the regions they are in of Ellison, with the system and method of limiting a larger set of routes to a limited set of routes, scoring the limited set of routes, and selecting the highest scored route of Goddard, with the system and method of determining routes for deliveries, wherein the routes are based on regions defined by the population density of vendors and pickup spots in the region, and wherein the regions can be dynamically defined and redefined of Ananthanarayanan, with the system and method of user using a map display to generate a geofenced area, wherein the can draw, cut, drag, and drop areas on the map to modify the geofence of Santilli.  By modifying the location of a geofence using a map interface, a user would quickly and efficiently be able 

With respect to claim 36, the combination of Ellison, Goddard, Ananthanarayanan, and Santilli disclose all of the limitations of claims 29 and 35 as stated above.  In addition, Santilli teaches:
Wherein the method includes receiving from an administrator an input to reduce the size of the common geofence so that a number of stops determined to define the common cluster of stops by being included within the common geofence is reduced based on the input from the administrator and further so that a number of routes defining the limited set of candidate routes is reduced based on the input from the administrator (See at least paragraphs 104-108 which describe a user using a map display to generate a geofenced area, wherein the can draw, cut, drag, and drop areas on the map to modify the geofence).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of receiving orders for package deliveries, wherein the package deliveries are from multiple entities and being delivered to multiple entities, and wherein optimal routes are determined for the deliveries based on the orders and the stops, including the regions they are in of Ellison, with the system and method of limiting a larger set of routes to a limited set of routes, scoring the limited set of routes, and selecting the highest scored route of Goddard, with the system and method of determining routes for deliveries, wherein the routes are based on regions defined by the population density of vendors and pickup spots in the region, and wherein the regions .

Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Ellison, Bar-Zeev, and Bailey as applied to claim 20 as stated above, and further in view of Santilli.

With respect to claim 37, the combination of Ellison, Bar-Zeev, and Bailey disclose all of the limitations of claim 20 as stated above.  Ellison, Bar-Zeev, and Bailey do not explicitly disclose the following, however Santilli teaches:
Wherein the common geofence is an administrator configurable common geofence (See at least paragraphs 104-108 which describe a user using a map display to generate a geofenced area, wherein the can draw, cut, drag, and drop areas on the map to modify the geofence).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of receiving orders for package deliveries, wherein the package deliveries are from multiple entities and being delivered to multiple entities, and wherein optimal routes are determined for the deliveries based on the orders and the stops, including the regions they are in of Ellison, with the system and method of 

With respect to claim 38, the combination of Ellison, Bar-Zeev, and Bailey disclose all of the limitations of claim 20 as stated above.  Ellison, Bar-Zeev, and Bailey do not explicitly disclose the following, however Santilli teaches:
Wherein the method includes receiving an administrator input to reconfigure the common geofence, the administrator input being an input to reduce the size of the common geofence so that a number of stops determined to define the common cluster of stops by being included within the common geofence is reduced based on the input from the administrator and further so that a number of routes defining the limited set of candidate routes is reduced based on the input from the administrator (See at least paragraphs 104-108 which describe a user using a map display to generate a geofenced area, wherein the can draw, cut, drag, and drop areas on the map to modify the geofence).
.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Ellison as applied to claims 28 and 24 as stated above, and further in view of Santilli.

With respect to claim 40, Ellison discloses all of the limitations of claims 28 and 24 as stated above.  Ellison does not explicitly disclose the following, however Santilli teaches:
Wherein the method includes receiving an administrator input to reconfigure the common geofence, the administrator input being an input to reduce the size of the 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of receiving orders for package deliveries, wherein the package deliveries are from multiple entities and being delivered to multiple entities, and wherein optimal routes are determined for the deliveries based on the orders and the stops, including the regions they are in of Ellison, with the system and method of user using a map display to generate a geofenced area, wherein the can draw, cut, drag, and drop areas on the map to modify the geofence of Santilli.  By modifying the location of a geofence using a map interface, a user would quickly and efficiently be able to select the location they are desiring of considering for delivery, and thus would predictably be encouraged to use the system for future deliveries.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Ellison as applied to claims 28 and 24 as stated above, in view of Bar-Zeev, and further in view of Spiegel et al. (US 2006/0136237 A1) (hereinafter Spiegel).

With respect to claim 42, Ellison discloses all of the limitations of claims 28 and 24 as stated above.  Ellison does not explicitly disclose the following, however Bar-Zeev teaches:
Wherein the method includes iteratively performing the obtaining and the determining during performance of a current delivery route so that the during performance a current package delivery route an updated version of the optimized package delivery route is iteratively determined by the determining (See at least column 4 lines 1-13, column 6 line 49 through column 7 line 5, column 7 line 60 through column 10 line 7, and column 11 lines 22-37 which describe continuously determining optimal routes for an in-transit autonomous vehicle making deliveries, wherein the new routes are based on cost, time factors, and weather conditions).  
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of receiving orders for package deliveries, wherein the package deliveries are from multiple entities and being delivered to multiple entities, and wherein optimal routes are determined for the deliveries based on the orders and the stops, including the regions they are in of Ellison, with the system and method of transmitting delivery routes to autonomous vehicles for the automated delivery of items to stops, wherein the routes are continuously updated based on conditions of Bar-Zeev.  By transmitting delivery route information to autonomous vehicles, a carrier would predictably enable their vehicles to delivery items to the correct location.  In addition, by continuously updating the routes based on new information, a system will predictably be able to reduce inefficient travel.

Ellison and Bar-Zeev disclose all of the limitations of claim 42 as stated above.  Ellison and Bar-Zeev do not explicitly disclose the following, however Spiegel teaches:
Wherein the iteratively performing the obtaining includes iteratively obtaining order information of orders resulting from a promotion process, wherein the promotion process includes (a) examining data of a history repository having package order history data of a plurality of users; (b) predicting based on the examining that a first user will present a first user order having a certain stop and a certain associated delivery time; (c) predicting based on the examining that a second user will present a second user order having a particular stop and a particular associated delivery time; (d) identifying that the certain stop is proximate the particular stop and that the certain delivery time has a common time period with the particular delivery time; (e) in response to the identifying transmitting to the first user and the second user notifications configured to increase the likelihood of the first user and the second user presenting, respectively, the first use order and the second user order (See at least paragraphs 38, 39, 58, and 69-73 which describe predicting the package delivery order for users, shipping items to a region before an order has been placed and based on the prediction, offering the package to a user with a discount, and delivering the package to the user upon confirmation).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of receiving orders for package deliveries, wherein the package deliveries are from multiple entities and being delivered to multiple .

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Ellison as applied to claims 28 and 24 as stated above, in view of Bar-Zeev, and further in view of Levis et al. (US 2006/0235739 A1) (hereinafter Levis).

With respect to claim 45, Ellison discloses all of the limitations of claims 28 and 24 as stated above.  Ellison does not explicitly disclose the following, however Bar-Zeev teaches:
Wherein the method includes sending the optimized package delivery route to a vehicle system of an autonomous vehicle for automatic execution by the vehicle system on receipt of the optimized package delivery route, wherein the autonomous vehicle executes the optimized package delivery route on receipt of the optimized package delivery route (See at least column 4 lines 1-13, column 6 
Wherein the method includes iteratively performing the obtaining, the determining, and the sending during performance of a current delivery route so that the during performance a current package delivery route an updated version of the optimized package delivery route is iteratively determined by the determining and iteratively sent by the sending (See at least column 2 line 60 through column 3 line 30, column 5 lines 44-67, column 6 line 49 through column 7 line 27, and column 9 line 50 through column 10 line 7 which describe transmitting delivery routes to autonomous vehicles for the automated delivery of items to stops).
Wherein during performance of the current package delivery route the autonomous vehicle changes its operation to execute the optimized package delivery route which the vehicle system receives and executes during performance of the current package delivery, and which optimized package delivery route is iteratively updated by the determining (See at least column 2 line 60 through column 3 line 30, 4 lines 1-13, column 6 line 49 through column 7 line 5, column 7 line 60 through column 10 line 7, and column 11 lines 22-37 which describe continuously determining optimal routes for an in-transit autonomous vehicle making deliveries, wherein the new routes are based on cost, time of travel, and weather conditions).


The combination of Ellison and Bar-Zeev discloses all of the limitations of claim 45 as stated above.  Ellison and Bar-Zeev do not explicitly disclose the following, however Levis teaches:
Wherein the method includes iteratively sensing current weather conditions and iteratively adjusting the performing of the determining based on the time window processing so that performance of the determining based on the time window processing is dependent on sensed changes in the iteratively sensed current weather conditions (See at least paragraphs 40-42, 53, 67, and 87-95 which describe generating a dispatch plan for a delivery service to multiple pick-up and drop-off locations, wherein the plan is continuously updated using new information, just as weather conditions, and wherein the plan is updated to included changing the time window of delivery of the deliveries).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Michael Harrington whose telephone number is 571.270.1365.  The Examiner can normally be reached on Monday-Friday 9-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Jeffery Zimmerman can be reached at (571) 272-4602.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
Michael Harrington
Primary Patent Examiner
9 March 2021
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628